DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/30/2020, 05/26/2022 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Specification
The disclosure is objected to because of the following informalities: Pars. 30, 33 and 34 each contain the misspelling “predominately.”  This should be corrected to   ---  predominantly  ---  in each instance.
Appropriate correction is required.

Claim Objections
Claims 31, 34, and 35 objected to because of the following informalities:  each claim contains the misspelling “predominately” that should be replaced with  ---  predominantly  ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34–36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 line 1 recites “the reinforcing filler.”  It is unclear whether this refers to reinforcing filler in one, some, or each of the rubber compositions as each contains reinforcing filler.  The metes and bounds cannot be reasonably ascertained.
	Claim 35 is indefinite by reason of its dependency from claim 34.
	Claim 36 line 1 recites “the reinforcing filler.”  It is unclear whether this refers to reinforcing filler in one, some, or each of the rubber compositions as each contains reinforcing filler. The metes and bounds cannot be reasonably ascertained.
	Claim 39 lines 1–2 recite “the liquid plasticizer is selected from the group consisting of a liquid phosphate plasticizer and mixtures thereof.”  This is indefinite because the Markush group only contains one item (“liquid phosphate”).  It is unclear how a single item can be a mixture with itself.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 29 teaches a snow tire having a tread comprising at least three radially superposed portions which comprise a radially external portion being made of a first rubber composition, a radially intermediate portion being made of a second rubber composition, and a radially internal portion being made of a third rubber composition, wherein each of the rubber compositions is based on at least: 
an elastomer matrix; 
a reinforcing filler; and
a crosslinking system based on sulfur, 
wherein an amount in phr of the reinforcing filler in the first rubber composition is higher than an amount in phr of the reinforcing filler in the second rubber composition, and wherein the amount in phr of the reinforcing filler in the second rubber composition is lower than an amount in phr of the reinforcing filler in the third rubber composition, 
wherein an amount in phr of sulfur in the first rubber composition is lower than an amount in phr of sulfur in the second rubber composition, and wherein the amount in phr of sulfur in the second rubber composition is higher than an amount in phr of sulfur in the third rubber composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 30 teaches that the amount of sulfur in the second rubber composition is at least 1.5 phr.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 34 teaches that a total amount in phr of sulfur and vulcanization accelerator in the first rubber composition is lower than a total amount in phr of sulfur and vulcanization accelerator in the second rubber composition, and wherein the total amount in phr of sulfur and vulcanization accelerator in the second rubber composition is higher than a total amount in phr of sulfur and vulcanization accelerator in the third rubber composition.
Copending claim 34 is silent as to the relative sulfur contents in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification Par. 26 teaches that the amount of phr of sulphur in the first rubber composition is lower than that in the second, and the amount of sulphur in the second rubber composition is higher than that in the third rubber composition.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of sulphur in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 32 teaches that an amount in phr of the vulcanization accelerator in the first rubber composition is lower than an amount in phr of the vulcanization accelerator in the second rubber composition, and wherein the amount in phr of the vulcanization accelerator in the second rubber composition is higher than an amount in phr of the vulcanization accelerator in the third rubber composition.
Copending claim 32 is silent as to the relative sulfur contents in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification Par. 26 teaches that the amount of phr of sulphur in the first rubber composition is lower than that in the second, and the amount of sulphur in the second rubber composition is higher than that in the third rubber composition.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of sulphur in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 33 teaches that the amount of vulcanization accelerator in the second rubber composition is more than 2 phr.
Copending claim 33 is silent as to the relative sulfur contents in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification Par. 26 teaches that the amount of phr of sulphur in the first rubber composition is lower than that in the second, and the amount of sulphur in the second rubber composition is higher than that in the third rubber composition.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of sulphur in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 35 teaches that the total amount of sulfur and vulcanization accelerator in the second rubber composition is more than 4 phr.
Copending claim 35 is silent as to the relative sulfur contents in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification Par. 26 teaches that the amount of phr of sulphur in the first rubber composition is lower than that in the second, and the amount of sulphur in the second rubber composition is higher than that in the third rubber composition.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of sulphur in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 36 teaches that the vulcanization accelerator is selected from the group consisting of sulfenamide type vulcanization accelerators, thiuram type accelerators, zinc dithiocarbamate type vulcanization accelerators and mixtures thereof.
Copending claim 36 is silent as to the relative sulfur contents in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification Par. 26 teaches that the amount of phr of sulphur in the first rubber composition is lower than that in the second, and the amount of sulphur in the second rubber composition is higher than that in the third rubber composition.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of sulphur in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 38 teaches that the elastomer matrix comprises at least a diene elastomer selected from the group consisting of polybutadienes, natural rubber, synthetic polyisoprenes, butadiene copolymers, isoprene copolymers, and mixtures thereof.
Copending claim 38 is silent as to the relative sulfur contents in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification Par. 26 teaches that the amount of phr of sulphur in the first rubber composition is lower than that in the second, and the amount of sulphur in the second rubber composition is higher than that in the third rubber composition.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of sulphur in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 29 teaches a snow tire having a tread comprising at least three radially superposed portions which comprise a radially external portion being made of a first rubber composition, a radially intermediate portion being made of a second rubber composition, and a radially internal portion being made of a third rubber composition, wherein each of the rubber compositions is based on at least: 
an elastomer matrix; 
a reinforcing filler; and
a crosslinking system based on sulfur, 
wherein an amount in phr of the reinforcing filler in the first rubber composition is higher than an amount in phr of the reinforcing filler in the second rubber composition, and wherein the amount in phr of the reinforcing filler in the second rubber composition is lower than an amount in phr of the reinforcing filler in the third rubber composition, 
wherein an amount in phr of sulfur in the first rubber composition is lower than an amount in phr of sulfur in the second rubber composition, and wherein the amount in phr of sulfur in the second rubber composition is higher than an amount in phr of sulfur in the third rubber composition.
Copending claim 29 is silent as to the specific amount of reinforcing filler in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification at Par. 18 teaches that the first rubber composition contains 60 to 200 phr of reinforcing filler, the second rubber composition contains is 0 to 120 phr of reinforcing filler, and the third rubber composition contains 60 to 200 phr of reinforcing filler.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of reinforcing filler in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 29 teaches a snow tire having a tread comprising at least three radially superposed portions which comprise a radially external portion being made of a first rubber composition, a radially intermediate portion being made of a second rubber composition, and a radially internal portion being made of a third rubber composition, wherein each of the rubber compositions is based on at least: 
an elastomer matrix; 
a reinforcing filler; and
a crosslinking system based on sulfur, 
wherein an amount in phr of the reinforcing filler in the first rubber composition is higher than an amount in phr of the reinforcing filler in the second rubber composition, and wherein the amount in phr of the reinforcing filler in the second rubber composition is lower than an amount in phr of the reinforcing filler in the third rubber composition, 
wherein an amount in phr of sulfur in the first rubber composition is lower than an amount in phr of sulfur in the second rubber composition, and wherein the amount in phr of sulfur in the second rubber composition is higher than an amount in phr of sulfur in the third rubber composition.
Copending claim 29 differs from the present claims because it does not specify that the reinforcing filler is predominantly an inorganic reinforcing filler and that the inorganic reinforcing filler is silica.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification at Pars. 24 and 64 respectively teach the first and third rubber compositions are predominantly reinforcing silica filler (defined as more than 50% by weight of the reinforcing filler) and that the reinforcing inorganic filler like silica.  The overall reinforcing filler would accordingly predominantly comprising an inorganic reinforcing filler and the reinforcing inorganic filler would predominantly comprise silica because underlying claim 29 of ‘093 requires higher reinforcing filler in the first and third rubber compositions as compared to the second rubber composition. 
Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a snow tire as claimed by selecting reinforcing inorganic filler in amounts and that is predominantly silica as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 29 teaches a snow tire having a tread comprising at least three radially superposed portions which comprise a radially external portion being made of a first rubber composition, a radially intermediate portion being made of a second rubber composition, and a radially internal portion being made of a third rubber composition, wherein each of the rubber compositions is based on at least: 
an elastomer matrix; 
a reinforcing filler; and
a crosslinking system based on sulfur, 
wherein an amount in phr of the reinforcing filler in the first rubber composition is higher than an amount in phr of the reinforcing filler in the second rubber composition, and wherein the amount in phr of the reinforcing filler in the second rubber composition is lower than an amount in phr of the reinforcing filler in the third rubber composition, 
wherein an amount in phr of sulfur in the first rubber composition is lower than an amount in phr of sulfur in the second rubber composition, and wherein the amount in phr of sulfur in the second rubber composition is higher than an amount in phr of sulfur in the third rubber composition.
Copending claim 36 differs from the present claim because it is silent as to the reinforcing filler comprising less than 75 phr of carbon black.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification at Pars. 19 and 21 respectively teach that the second rubber composition contains less than 74 phr of reinforcing filler and that reinforcing filler of the second rubber composition is predominantly carbon black.  The reinforcing filler of the first and third rubber compositions is an inorganic reinforcing filler according to Par. 21.  The overall reinforcing filler would thus contain less than 75 phr of carbon black because underlying claim 29 of ‘093 requires higher reinforcing filler in the first and third rubber compositions as compared to the second rubber composition. 
Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a snow tire as claimed by including carbon black an amount as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37–40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 17/044093 in view of Lopez et al. (WO 2012/069565 A1; US 2013/0267640 A1 as English equivalent). Copending claim 29 teaches a snow tire having a tread comprising at least three radially superposed portions which comprise a radially external portion being made of a first rubber composition, a radially intermediate portion being made of a second rubber composition, and a radially internal portion being made of a third rubber composition, wherein each of the rubber compositions is based on at least: 
an elastomer matrix; 
a reinforcing filler; and
a crosslinking system based on sulfur, 
wherein an amount in phr of the reinforcing filler in the first rubber composition is higher than an amount in phr of the reinforcing filler in the second rubber composition, and wherein the amount in phr of the reinforcing filler in the second rubber composition is lower than an amount in phr of the reinforcing filler in the third rubber composition, 
wherein an amount in phr of sulfur in the first rubber composition is lower than an amount in phr of sulfur in the second rubber composition, and wherein the amount in phr of sulfur in the second rubber composition is higher than an amount in phr of sulfur in the third rubber composition.
Copending claim 29, however, is silent as to where the third rubber composition is further based on a plasticizing agent comprising a liquid plasticizer exhibiting a glass transition temperature of less than -70°C as in claim 37; the amount of liquid plasticizer is 5 to 100 phr as in claim 38; the liquid plasticizer is selected from the group consisting of liquid phosphate plasticizer and mixtures thereof as in claim 39; or wherein the liquid phosphate plasticizer has between 12 and 30 carbon atoms total.
Lopez teaches a snow tire tread comprising a rubber composition, in which the rubber composition contains a plasticizer system containing a 10 to 20 phr of a hydrocarbon resin with a glass transition temperature of greater than 20 °C and liquid plasticizer having a glass transition temperature of less than -40 °C.  Claim 22, ¶ 117.  The liquid plasticizer having a glass transition temperature of less than -40 °C advantageously softens the matrix by diluting the elastomer and reinforcing filler.  ¶ 117.  Phosphate plasticizers with between 12 and 30 carbon atoms are exemplary.  ¶ 129.
Given that ‘093 is directed to a snow tire and the advantages of the liquid plasticizer taught by Lopez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a liquid plasticizer as claimed in order to soften the matrix by diluting the elastomer and reinforcing filler of the tread composition.
This is a provisional nonstatutory double patenting rejection.

Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 40 teaches that the radially external portion made of the first rubber composition is adjacent to the radially intermediate portion made of the second rubber composition, and wherein the radially intermediate portion made of the second rubber composition is adjacent to the radially internal portion made of the third rubber composition.
Copending claim 40 is silent as to the relative sulfur contents in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification Par. 26 teaches that the amount of phr of sulphur in the first rubber composition is lower than that in the second, and the amount of sulphur in the second rubber composition is higher than that in the third rubber composition.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of sulphur in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of copending Application No. 17/044093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 41 teaches that the radially external portion, the radially intermediate portion and the radially internal portion are intended to come into contact with the ground during a service life of the tire.
Copending claim 41 is silent as to the relative sulfur contents in each of the first, second, and third rubber compositions.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the ‘093 specification Par. 26 teaches that the amount of phr of sulphur in the first rubber composition is lower than that in the second, and the amount of sulphur in the second rubber composition is higher than that in the third rubber composition.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a snow tire by selecting amounts of sulphur in each of the first, second, and third rubber compositions as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  JP 2005-067236 A, JP 2005-035404 A, JP 2002-019416 A, US 2015/0136287 A1, US 2015/0314651 A1, JP 2007-131084 A, US 2004/0050469 A1 are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763